Citation Nr: 1030311	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's left inguinal hernia repair residuals with ilioinguinal 
nerve entrapment, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable disability evaluation for the 
Veteran's erectile dysfunction.  

3.  Entitlement to an increased disability evaluation for the 
Veteran's chronic right ankle sprain residuals, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had honorable active service from October 1, 1991, to 
September 30, 1995.  He had additional active service from 
October 1, 1995, to May 15, 1995, from which he received a bad 
conduct discharge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, denied 
increased evaluations for the Veteran's left inguinal hernia 
repair residuals with ilioinguinal nerve entrapment and erectile 
dysfunction and his chronic right ankle sprain residuals.  In 
August 2007, the RO recharacterized the Veteran's left inguinal 
hernia disability as left inguinal hernia repair residuals with 
ilioinguinal nerve entrapment evaluated as 10 percent disabling 
and erectile dysfunction evaluated as noncompensable; granted 
special monthly compensation based on the loss of use of a 
creative organ; and effectuated the award as of January 4, 2005.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that increased evaluations are warranted for 
his left inguinal hernia repair residuals and right ankle sprain 
residuals.  In his May 2006 Appeal to the Board (VA Form 9), the 
Veteran advanced that his chronic inguinal hernia repair 
residuals were manifested by severe testicular pain which 
interfered with his ability to have sexual intercourse and 
necessitated the use of prescribed medication.  He indicated that 
his chronic right ankle sprain residuals were productive of 
severe right lower extremity weakness which significant affected 
his vocational pursuits.  In his June 2010 Informal Hearing 
Presentation, the accredited representative states that the 
Veteran has not been afforded a recent VA evaluation which 
addressed his service-connected neurological disorder and 
identified private treatment records have not been requested for 
incorporation into the record.  He requested that the Veteran's 
appeal be remanded to the RO for additional action.  

In a September 2007 Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA) (VA Form 
21-4142), the Veteran reported that he had been treated for his 
right ankle by F. J. C., M.D., and M. C., M.D.  Clinical 
documentation of the cited treatment is not of record.  The VA 
should obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the record, the Board observes that the Veteran was 
last afforded a VA examination for compensation purposes in June 
2005.  The VA's duty to assist includes, in appropriate cases, 
the duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the 
Board finds that an additional VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic left inguinal hernia repair 
residuals, erectile dysfunction, and right 
ankle sprain residuals after 2003, 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact F. J. C., M.D., M. C., 
M.D., and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after 2003, not already of 
record, be forwarded for incorporation into 
the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic left inguinal hernia repair 
residuals, left ilioinguinal nerve 
entrapment, and erectile dysfunction.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner or examiners 
should express an opinion as to the impact 
of the Veteran's left inguinal hernia 
repair residuals upon his vocational 
pursuits.  

Send the claims folder to the examiner or 
examiners for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his service-connected chronic right 
ankle sprain residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's chronic right ankle sprain 
residuals with a full description of the 
effect of the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his right ankle 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's chronic right 
ankle sprain residuals upon his vocational 
pursuits.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then readjudicate the Veteran's 
entitlement to increased evaluations for 
his left inguinal hernia repair residuals 
with ilioinguinal nerve entrapment, 
erectile dysfunction, and chronic right 
ankle sprain residuals.  If the benefits 
sought on appeal remain denied, the Veteran 
and his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.  
The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

